



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Baranec,









2021 BCCA 18




Date: 20210107

Docket: CA44035

Between:

Regina

Respondent

And

Eduard Viktorovitch Baranec

Appellant

Restriction
on publication:  A publication ban has been imposed under s. 486.5(1)
and s. 486.5(9) of the
Criminal Code
restricting the publication,
broadcasting or
transmission in any way of information that could identify the undercover
police
officers in this case. This publication ban applies indefinitely unless
otherwise
ordered.




Before:



The Honourable Madam Justice Saunders

(In Chambers)




On appeal
from:  An order of the Supreme Court of British Columbia, dated
October 8, 2016 (
R. v. Baranec
, New Westminster Docket X075945).

Oral Reasons for Judgment




No one appearing on behalf of the Appellant






Counsel for the Respondent

(via teleconference):



S.E. Elliott





Counsel for the Attorney General of Canada on behalf of
  the RCMP

(via teleconference):



J.I. Katz





Place and Date of Hearing:



Vancouver, British
  Columbia

January 7, 2021





Place and Date of Judgment:



Vancouver, British
  Columbia

January 7, 2021








Summary:

A ban restricting
publication of information that may identify undercover police officers is
renewed indefinitely with the same term for setting it aside as was contained
in a previous order of the court.

[1]

SAUNDERS J.A.
: This is an application for a renewal of a
publication ban order that was granted on May 1, 2018 by Mr. Justice
Willcock, that has now expired, as has the trial courts order.

[2]

Mr. Nathanson, who has acted for Mr. Baranec, most recently in
the Supreme Court of Canada on the leave application, has indicated that Mr. Baranec
takes no position on the application.

[3]

It is likely that it was expected the renewal would be taken up by the
division that heard the appeal, but it was not.

[4]

The publication ban sought to be renewed is to restrict publication of
any documents or information that could identify the identity of undercover
police officers, including any pseudonyms, and so on. The application seeks the
same terms as the last publication ban that was issued by this court. Quite
obviously, a publication ban should continue. The appeal has been disposed of,
and I understand the proceedings in the Supreme Court of Canada also have concluded.

[5]

The application is granted. Any interested party may apply to set aside this
order on three clear days notice.

The
Honourable Madam Justice Saunders


